Filed 10/4/13 In re R.B. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re R.B., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E058599
         Plaintiff and Respondent,
                                                                         (Super.Ct.Nos. KJ37882, J248368)
v.
                                                                         OPINION
R. B.,

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Barbara A.

Buchholz, Judge. Affirmed.

         Caroline R. Hahn, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         The minor was ordered to serve six months of informal probation after the juvenile

court in Los Angeles County found true allegations that he committed misdemeanor



                                                             1
battery (Pen. Code, § 242) and misdemeanor disturbing the peace by fighting (Pen. Code,

§ 415, subd. (1).) As discussed below, we affirm the judgment.

                                  FACTS AND PROCEDURE

       On the night of November 25, 2012, the minor was eating at a restaurant with his

cousin and uncle, along with several other family members. The victim was with his

girlfriend at the restaurant, sitting on a bench waiting for their takeout order to be ready.

The minor and his cousin were either laughing at the victim or staring at his girlfriend.

The victim told his girlfriend to wait outside in the car. The victim stood on the other

side of a salsa bar from the minor and his cousin and spoke to them. The minor’s uncle

got up and approached the victim from the front. The minor and his cousin went around

the victim to stand behind him. The three males hit and punched the victim for three to

four minutes before first an acquaintance intervened and then police arrived.

       On January 28, 2013, the People filed a juvenile petition in the Los Angeles

County Juvenile Court charging the minor with misdemeanor battery and misdemeanor

disturbing the peace.

       On February 25, 2013, the juvenile court found the allegations true and transferred

the matter to San Bernardino County for disposition.

       On April 23, 2013, the San Bernardino County Juvenile Court placed the minor on

summary probation for six months. This appeal followed.

                                        DISCUSSION

       Upon the minor’s request, this court appointed counsel to represent him. Counsel

has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436 and Anders


                                              2
v. California (1967) 386 U.S. 738 [87 S.Ct. 1396, 18 L.Ed.2d 493], setting forth a

statement of the case, a summary of the facts, and potential arguable issues and

requesting this court to conduct an independent review of the record.

       We offered the minor an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no arguable issues.

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                              RAMIREZ
                                                                                     P. J.


We concur:

HOLLENHORST
                          J.

KING
                          J.




                                            3